Case 4:21-cv-01673 Document 1-1 Filed on 05/21/21 in TXSD Page 1 of 6              4/30/2021 6:34 PM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 53019155
                                                                                      By: Bonnie Lugo
                                                                            Filed: 4/30/2021 6:34 PM




                                                                    Exhibit A
Case 4:21-cv-01673 Document 1-1 Filed on 05/21/21 in TXSD Page 2 of 6




                                                               Exhibit A
Case 4:21-cv-01673 Document 1-1 Filed on 05/21/21 in TXSD Page 3 of 6




                                                               Exhibit A
Case 4:21-cv-01673 Document 1-1 Filed on 05/21/21 in TXSD Page 4 of 6              4/30/2021 6:34 PM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 53019155
                                                                                      By: Bonnie Lugo
                                                                            Filed: 4/30/2021 6:34 PM




                                                                    Exhibit A
Case 4:21-cv-01673 Document 1-1 Filed on 05/21/21 in TXSD Page 5 of 6




                                                               Exhibit A
Case 4:21-cv-01673 Document 1-1 Filed on 05/21/21 in TXSD Page 6 of 6




                                                               Exhibit A
